In an action to recover damages for personal injuries, plaintiff and defendants cross appeal from a judgment of the Supreme Court, Queens County, dated June 16, 1966, upon a jury verdict in favor of plaintiff, whose appeal is on the ground of inadequacy of the amount of the verdict. Judgment reversed, on the law, and new trial ordered, with costs to *952abide the event. The findings of fact below are affirmed. During the course of trial, defendants were properly permitted to cross-examine plaintiff with regard to a bill of particulars which he had verified in an action arising out of a prior accident, as the bill set forth injuries similar to those claimed to have been sustained by him in the instant ease (see Bowers v. Johnson, 26 A D 2d 552; Petersen v. Forty-Five Nevins St. Corp., 22 A D 2d 960, affd. 17 N Y 2d 885). We are of the opinion, however, that it was error to refuse to permit plaintiff to introduce those other portions of the bill which served to qualify the apparent seriousness of the prior injury. The effect of the error and of the prejudicial remarks made by counsel for one of the defendants in summation mandates a new trial in the interests of justice. Beldoek, P. J., Christ, Hopkins, Benjamin and Munder, JJ., concur.